Exhibit 99.1 Schedule of Statements of Cash Flows Line Item Reclassification The following table presents the effect of the restatement on the Consolidated Statements of Cash Flows for the years ended December 31, 2006 and 2005 (in thousands): For the Yearended December31, 2006 As Reported Adjustment As Restated Cash flows from operating activities: Net change in inventory financing $ 5,916 $ (5,916 ) $ - Net cash provided by (used in)operating activities 24,594 (5,916 ) 18,678 Cash flows from investing activities: Net cash used in investing activities (1,792 ) - (1,792 ) Cash flows from financing activities: Net change in inventory financing - 5,916 5,916 Net cash provided by (used in) financing activities (16,806 ) 5,916 (10,890 ) Net increase in cash and cash equivalents 5,996 - 5,996 Cash and cash equivalents at the beginning of the year 3,195 - 3,195 Cash and cash equivalents at the end of the year $ 9,191 $ - $ 9,191 For the Yearended Decembe31, 2005 As Reported Adjustment As Restated Cash flows from operating activities: Net change in inventory financing $ (5,837 ) $ 5,837 $ - Net cash provided by (used in)operating activities (11,228 ) 5,837 (5,391 ) Cash flows from investing activities: Net cash used in investing activities (1,826 ) - (1,826 ) Cash flows from financing activities: Net change in inventory financing - (5,837 ) (5,837 ) Net cash provided by (used in) financing activities 9,792 (5,837 ) 3,955 Net decrease in cash and cash equivalents (3,262 ) - (3,262 ) Cash and cash equivalents at the beginning of the year 6,457 - 6,457 Cash and cash equivalents at the end of the year $ 3,195 $ - $ 3,195 The following table presents the effect of the restatement on the Consolidated Statements of Cash Flows for the three months ended March 31, 2007 and 2006 (in thousands): For the Three Months Ended March31, 2007 As Reported Adjustment As Restated Cash flows from operating activities: Net change in inventory financing $ 8,755 $ (8,755 ) $ - Net cash used in operating activities (12,934 ) (8,755 ) (21,689 ) Cash flows from investing activities: Net cash used in investing activities (1,002 ) - (1,002 ) Cash flows from financing activities: Net change in inventory financing - 8,755 8,755 Net cash provided by financing activities 7,966 8,755 16,721 Net decrease in cash and cash equivalents (5,970 ) - (5,970 ) Cash and cash equivalents at the beginning of the period 9,191 - 9,191 Cash and cash equivalents at the end of the period $ 3,221 $ - $ 3,221 For the Three Months Ended March31, 2006 As Reported Adjustment As Restated Cash flows from operating activities: Net change in inventory financing $ 4,255 $ (4,255 ) $ - Net cash provided by (used in)operating activities 18,906 (4,255 ) 14,651 Cash flows from investing activities: Net cash used in investing activities (823 ) - (823 ) Cash flows from financing activities: Net change in inventory financing - 4,255 4,255 Net cash provided by (used in) financing activities (16,845 ) 4,255 (12,590 ) Net increase in cash and cash equivalents 1,238 - 1,238 Cash and cash equivalents at the beginning of the period 3,195 - 3,195 Cash and cash equivalents at the end of the period $ 4,433 $ - $ 4,433 The following table presents the effect of the restatement on the Consolidated Statements of Cash Flows for the six months ended June 30, 2007 and 2006 (in thousands): For the Six Months Ended June30, 2007 As Reported Adjustment As Restated Cash flows from operating activities: Net change in inventory financing $ 4,068 $ (4,068 ) $ - Net cash used in operating activities (6,786 ) (4,068 ) (10,854 ) Cash flows from investing activities: Net cash used in investing activities (1,152 ) - (1,152 ) Cash flows from financing activities: Net change in inventory financing - 4,068 4,068 Net cash provided by financing activities 2,348 4,068 6,416 Net decrease in cash and cash equivalents (5,590 ) - (5,590 ) Cash and cash equivalents at the beginning of the period 9,191 - 9,191 Cash and cash equivalents at the end of the period $ 3,601 $ - $ 3,601 For the Six Months Ended June30, 2006 As Reported Adjustment As Restated Cash flows from operating activities: Net change in inventory financing $ 3,296 $ 3,296 ) $ - Net cash provided by (used in) operating activities 19,155 (3,296 ) 15,859 Cash flows from investing activities: Net cash used in investing activities (1,080 ) - (1,080 ) Cash flows from financing activities: Net change in inventory financing - 3,296 3,296 Net cash provided by (used in) financing activities (17,935 ) 3,296 (14,639 ) Net increase in cash and cash equivalents 140 - 140 Cash and cash equivalents at the beginning of the period 3,195 - 3,195 Cash and cash equivalents at the end of the period $ 3,335 $ - $ 3,335
